
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



PONIARD PHARMACEUTICALS, INC.
MANAGEMENT INCENTIVE PLAN
(effective as of January 1, 2009)


SECTION 1—INTRODUCTION

Plan Objectives

        The Poniard Pharmaceuticals, Inc. Management Incentive Plan (the "Plan")
is a cash bonus plan. The purpose of the Plan is to focus executive management
on the achievement of key corporate goals of Poniard Pharmaceuticals, Inc. (the
"Company") and to provide incentive awards for the achievement of such goals.

Effective Date

        The Plan is effective for the Plan Year beginning January 1, 2009 and
ending December 31, 2009. A new Plan Year will commence on January 1 of each
year thereafter, unless the Board and the Compensation Committee determine
otherwise.

SECTION 2—DEFINITIONS

        Unless defined elsewhere in the Plan, certain capitalized terms used in
the Plan have the following definitions:

•"Board" means the Board of Directors of the Company.

•"Compensation Committee" means the Compensation Committee of the Company's
Board.

•"Participants" means executives management of the Company, including classes
thereof designated by title or position, who are eligible to participate in the
Plan as set forth in Section 4 of the Plan.

•"Plan Year" means the twelve-month period coinciding with the Company's annual
fiscal year.

SECTION 3—PLAN ADMINISTRATOR

        Subject to the terms of the Plan, the Compensation Committee shall
administer the Plan and, with input from the Board, shall (i) determine the
corporate goals applicable to a Plan Year, including the relative weighting
assigned to each such goal, and (ii) approve incentive payout amounts for a Plan
Year. Except as otherwise provided in the Plan, the Compensation Committee is
authorized to make all other determinations under the Plan and to interpret and
administer the Plan. Any determinations of the Compensation Committee shall be
final, conclusive and binding on Participants.

1

--------------------------------------------------------------------------------



SECTION 4—INCENTIVE AWARDS

Corporate Goals and Maximum Payment Amounts

        Each Participant shall be eligible to receive a maximum payout for
achievement of corporate goals for a Plan Year equal to the following percentage
of annual base salary (as in effect at the end of the applicable Plan Year):

Title
  Percentage of Annual
Base Salary

CEO

  50%

President & COO

  35%

Other Executives (CFO, CMO, Senior Vice President, Vice President)

  20-30%, as designated in each case by the Compensation Committee

        The Compensation Committee may adjust the foregoing percentage amounts
for Participants, in its sole discretion. If all corporate goals are achieved
for a Plan Year, Participants are eligible to receive 100% of their maximum
payout amounts and, in the event of extraordinary achievement of goals, amounts
in excess of 100% of the maximum payout amounts. If one or more goals are
partially achieved for a Plan Year, partial credit may be given with respect to
such goals. In assessing achievement of corporate goals and related payouts, the
Compensation Committee shall have the discretion to take into account additional
corporate accomplishments for the applicable Plan Year. Furthermore, the
Compensation Committee, with input from the Board, may, during a Plan Year, make
adjustments to the corporate goals established for that Plan Year or to the
amounts otherwise payable with respect to a Plan Year as the result of
extraordinary, unforeseen or other conditions that either positively or
negatively affect the Company's performance. The Compensation Committee may
determine that no payments shall be made under the Plan for a Plan Year if, in
its sole discretion, the overall performance of the Company does not warrant the
payment of incentive awards.

        In addition, the Compensation Committee may determine for a Plan Year to
include achievement of individual goals in the determination of payout amounts
under the Plan.

Incentive Award Payments

        Unless specifically provided otherwise in a written agreement between
the Company and a Participant, a Participant must be employed by the Company
during an entire Plan Year to be eligible for a payment under the Plan for such
Plan Year. Notwithstanding the foregoing, individuals who become Participants
during a Plan Year may receive pro-rated incentive awards.

        Participants who remain employed through an applicable Plan Year (or
until the end of a Plan Year in the event of a pro-rated incentive award) will
be eligible to receive an incentive payment under the Plan, even if the
Participant is not employed by the Company on the date the payment is made.

        Payment of incentive amounts under the Plan shall be made as soon as
practicable after the end of the applicable Plan Year, provided that such
payment shall be made not later than the 15th day of the third calendar month of
the calendar year following the end of the applicable Plan Year.

SECTION 5—GENERAL

No Trust or Fund

        The Plan shall be unfunded. All amounts payable under the Plan shall be
paid from the general assets of the Company. Nothing in the Plan shall require
the Company to segregate any monies or other property, or to create any trusts,
or to make any special deposits for any amounts payable to any

2

--------------------------------------------------------------------------------




Participant, and no Participant shall have any rights that are greater than
those of a general unsecured creditor of the Company.

Plan Amendment or Termination

        The Compensation Committee reserves the right to unilaterally amend,
revoke, or terminate this Plan or any portion of it, at any time, for any reason
whatsoever, with or without cause or advance notice.

Right of Employment

        Nothing in this Agreement alters the "at will" nature of each
Participant's employment. A Participant or the Company may terminate a
Participant's employment relationship for any reason or for no reason, with or
without cause or advance notice. Furthermore, the Company has no obligation for
uniformity of treatment of Participants under the Plan.

Tax Withholding

        The Company shall have the right to deduct from all payments under this
Plan any federal or state taxes or other payroll withholdings required by law to
be withheld with respect to such payments.

Section 409A of the Internal Revenue Code

        The Company intends that the Plan and the payments and other benefits
provided hereunder be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations issued thereunder and
any applicable guidance (together, "Code Section 409A") though the Company makes
no representations or warranties to Participants with respect to any tax,
economic or legal consequences of the Plan or any payments or other benefits
provided hereunder. To the extent Code Section 409A is applicable to the Plan
(and such payments and benefits), the parties intend that the Plan (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A. In addition, if a Participant
is a "specified employee," within the meaning of Code Section 409A, then to the
extent necessary to avoid subjecting the Participant to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under the Plan during the six month period immediately following a Participant's
"separation from service," as defined under Code Section 409A, shall not be paid
to the Participant during such period, but shall be accumulated and paid to the
Participant in a lump sum on the first business day after the earlier of the
date that is six months following his or her separation from service or his or
her death. Notwithstanding any other provision of the Plan to the contrary, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intentions. In accordance with the foregoing, the Plan shall be deemed to
be amended, and any deferrals and distributions hereunder shall be deemed to be
modified, to the extent permitted by and necessary to comply with Code
Section 409A and to avoid or mitigate the imposition of additional taxes under
Code Section 409A.

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



PONIARD PHARMACEUTICALS, INC. MANAGEMENT INCENTIVE PLAN (effective as of January
1, 2009)
